Citation Nr: 1411823	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  11-31 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and E.M.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In July 2012 the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are adjustment disorder with depressed mood, rated as 70 percent disabling, tinea versicolor, rated as 60 percent disabling, tinnitus, rated as 10 percent disabling, left ear hearing loss, rated as noncompensable, and erectile dysfunction, rated as noncompensable; the combined service-connected disability rating is 90 percent.

2.  The evidence is at least in equipoise as to whether the Veteran is precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable decision to grant the Veteran's claim, any deficiency as to VA's duties to notify and assist pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is rendered moot.

The Veteran's service-connected disabilities are adjustment disorder with depressed mood, rated as 70 percent disabling, tinea versicolor, rated as 60 percent disabling, tinnitus, rated as 10 percent disabling, and left ear hearing loss, rated as noncompensable, and erectile dysfunction, rated as noncompensable; the combined service-connected disability rating is 90 percent.

The Veteran is claiming entitlement to TDIU.  In a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received in October 2008, the Veteran indicated that he had last worked full time in 1994 as an electrician.  He further reported that he had completed high school and had received four years of training and education as an electrician.

Entitlement to a TDIU requires evidence of service-connected disability so severe that it is impossible for the veteran in particular, or an average person in general, to follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations indicate that when a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when: 1) if there is only one disability, this disability shall be ratable at 60 percent or more; and 2) if there are two or more disabilities, at least one disability shall be ratable at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In addition to the foregoing, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Id.  Marginal employment is not considered substantially gainful employment.  Id.  A total disability rating may also be assigned pursuant to the procedures set forth in 38 C.F.R. § 4.16(b) for veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a). 

As the Veteran has at least one disability (the Veteran in this case has two) ratable at 40 percent or more, to bring the combined rating to 70 percent or more (the Veteran's combined service-connected disability rating is 90 percent), he does satisfy the percentage rating standards for individual unemployability benefits.  The question now becomes whether the Veteran is precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected disabilities.

At his February 2102 Board hearing the Veteran indicated that his skin condition was basically present from his face down to his entire body.  When others would see his skin condition they had a tendency to think that the Veteran had a contagious disease and they would scatter away from him.  The Veteran indicated that people "look at me very funny, like they don't want to be around me."  After obtaining certification the Veteran had worked as an electrician from 1974 to 1994.  

In a September 2011 letter the Veteran's private psychologist (KC, PhD) indicated as follows:

[The Veteran] is well known to me.  I have seen him episodically since 1994.

He has multiple problems.  He has a dermatological condition that has proved very problematic for him.  He showed me a document today where he has been asked not to return to the pool at the Senior Center because people fear that he has a contagious condition.  He also has hearing loss and tinnitus which has proven very problematic for him and has had an increase in his ongoing depression due to tinnitus.

I first diagnosed [the Veteran] with a major depressive disorder in 1994.  My diagnostic impression has not changed.  He has gradually deteriorated, unfortunately.  This is due to the consequential difficulties of his skin condition due to the tinnitus.

It is my opinion that he is not a candidate for any type of gainful employment.

The September 2011 private psychologist has indicated that the Veteran's service-connected skin and psychiatric disabilities have rendered him unable to obtain or maintain gainful employment.  As for the probative value of the September 2011 private psychologist's opinion, the Board observes that the Veteran's private psychologist had treated the Veteran for approximately 17 years by the time that he offered the opinion.  The September 2011 opinion reflects a familiarity with the Veteran's entire medical history, and not just his psychiatric problems.

The September 2011 opinion is supported by other records associated with the Veteran's claims file.  VA psychiatric treatment records, including those in the Veteran's electronic Virtual VA folder, appear to reflect that the Veteran had a GAF score that had never exceeded 48, which is indicative of serious impairment in occupational functioning.  Significantly, in December 2009, a private physician (GM, MD), in discussing the Veteran's skin disability, commented as follows:

[The Veteran] has a service connected disability of resistant Tinea Versicolor.  I have treated him for over thirty years for this.  This causes much itching, which he scratches.  People are concerned about him being contagious.  Therefore, he is unemployable.  He has been dismissed from a senior citizens center because of this rash.

While a January 2011 VA examiner opined that the Veteran's service-connected skin disability, alone, was not enough to render the Veteran unemployable, the opinion did not consider the Veteran's psychiatric condition.  In the same manner, while an August 2011 VA examiner essentially indicated that the Veteran's psychiatric disability, alone, was not enough to render the Veteran unemployable, that opinion did not consider the Veteran's skin condition.

At the bare minimum, the Board finds that the evidence of record as a whole is in equipoise as to whether the Veteran is precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected disabilities.  Resolving doubt in the Veteran's favor, the Board finds that entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


